t c summary opinion united_states tax_court geraldine m and arthur f reid petitioners v commissioner of internal revenue respondent docket no 6717-o1s filed date geraldine m and arthur f reid pro_se michele a yates for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioners’ income_tax of dollar_figure in the issue for decision is whether a settlement payment that arthur f reid petitioner received in is excludable from petitioners’ gross_income under sec_104 or respondent also determined that petitioners received dollar_figure in income related to the sale of securities received dollar_figure in interest_income from the state of virginia and are not entitled to a deduction of dollar_figure claimed on schedule a itemized_deductions petitioners did not present any evidence concerning these determinations therefore we deem them conceded petitioners resided in fairfax virginia at the time they filed the petition background in petitioner worked as a cashier for chevron corp chevron in florida petitioner asserts that he lifted a 5-pound bucket of ice at work and injured his shoulder petitioner claimed that he was no longer able to work he filed a claim for workmen’s compensation benefits but his claim was denied petitioner’s employment with chevron ended the record is not clear as to the reason for the termination of petitioner’s employment petitioner commenced a lawsuit in florida state court against chevron and its subsidiary american personnel services inc apsi reid v apsti chevron docket no petitioner did not produce to either respondent or the court a copy of the complaint as indicated in a statement made in petitioner’s attorney’s letter we understand that his cause of action against chevron was wrongful discharge intimidation coercion and harassment in violation of fla stat ann sec west coercion of employees the parties settled the litigation in date and the case was dismissed with prejudice on date petitioner received dollar_figure in settlement proceeds petitioner executed a hold harmless agreement pursuant to which he agreed to indemnify and hold harmless chevron and apsi from any and all liens and third-party rights including subrogation from any medical_care providers insurance_companies or any collateral source provider such as medicare medicaid and social_security and from any claims of said nature including any attorney’s fees and costs incurred in defending such actions petitioner also executed a release and settlement of claim pursuant to which he agreed to release and discharge chevron and apsi from the following - - all claims and demands rights and causes of actions of any kind including any claims for physical injuries psychiatric injuries psychology injuries loss of employment claims for violation of chapter of the florida statutes claims for threats of discharge intimidation harassment coercion wrongful termination intentional willful or malicious violations of statute loss of earning capacity emotional or mental anguish punitive_damages mental distress or any other type of damage claimed or viable as a result apsi and chevron executed a stipulation and order of dismissal with prejudice pursuant to which they agreed to settle the case petitioners filed their federal_income_tax return for as married_filing_jointly they did not report the dollar_figure received from the settlement petitioners allege that chevron paid the dollar_figure settlement for petitioner’s pain suffering and medical_expenses incurred as a result of the injury that occurred while he was employed by chevron therefore the settlement proceeds are not includable in gross_income petitioners previously advised respondent as evidenced by a copy of a letter that the settlement proceeds were received as the result of a accident disability settlement incurred when i was hit by a taxicab while riding my bicycle in florida all monies were for pain suffering or went to therapy and rehabilitation as i was not employed at the time of the accident - - respondent asserts that the dollar_figure payment represents a payment in settlement of a lawsuit brought by petitioner for wrongful discharge from employment by petitioner’s former employer therefore the settlement proceeds are not excludable from gross_income under sec_104 and are taxable discussion sec_104 and pursuant to sec_104 amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness are excludable from gross_income this section applies to amounts received pursuant to a workmen’s compensation act or a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment but it does not apply to a nonoccupational injury or sickness sec_1_104-1 income_tax regs under sec_104 gross_income does not include income received as damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness ' damages received is defined as sec_104 was amended by the small_business job protection act of publaw_104_188 sec a 110_stat_1838 effective for amounts received after date when congress amended sec_104 it further limited the exclusion_from_gross_income for damages received because of a nonphysical injury because petitioner claims a physical injury is at the foundation of his cause of action we may consider the prior statute regulations and caselaw for guidance -- - an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs for the taxpayer’s damages to be excludable from gross_income under sec_104 the nature of the claim must be a tort or a tort type right 504_us_229 sec_1_104-1 income_tax regs state law determines the nature of the legal interests involved 403_us_190 the taxpayer must also prove that he received the damages on account of personal injuries or sickness 515_us_323 statutory exclusions from income are to be narrowly construed id pincite fla stat ann sec provides as follows no employer shall discharge threaten to discharge intimidate or coerce any employee by reason of such employee’s valid claim for compensation or attempt to claim compensation under the workers’ compensation law fla stat ann sec is a statutory cause of action for wrongful discharge scott v otis elevator co so 2d fla citing smith v piezo tech profl admrs so 2d fla in scott v otis brlevator co supra pincite the florida supreme court stated - j- section reflects the public policy that an employee shall not be discharged for filing or threatening to file a workers’ compensation claim fla stat ann sec falls within title xxxi chapter workers’ compensation of the florida statutes the intent of the florida legislature with respect to the workers’ compensation laws under chapter is set forth in fla stat ann sec west legislative intent and it provides in relevant part as follows it is the intent of the legislature that the workers’ compensation law be interpreted so as to assure the quick and efficient delivery of disability and medical benefits to an injured worker and to facilitate the worker’s return to gainful reemployment at a reasonable cost to the employer the florida workers’ compensation laws were designed to protect employees and their dependents against the hardship that arises from an employee’s injury in the course of employment broward v jacksonville med ctr so 2d fla petitioner’s injury and recovery in litigation we now consider whether the settlement petitioner received is excludable from gross_income by virtue of sec_104 a it appears that the lawsuit against chevron was brought for sec_7491 does not apply to shift the burden_of_proof to respondent on these issues because petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests --- - wrongful discharge intimidation coercion and harassment under fla stat ann sec which is a workmen’s compensation statute petitioner claims to have sustained an injury in but the nature and extent of the injury are unclear petitioner did not submit to the court any evidence of his injury such as medical bills at trial petitioner was unable to provide the date of his injury petitioner testified that he was injured while carrying a 5-pound bucket of ice while at work this conflicts with the previous statement by petitioner ina letter addressed to respondent that he received the dollar_figure settlement because he was hit by a taxicab while bicycling petitioner explained at trial that the injury from the taxicab was separate from the claim for which he received the dollar_figure at hand we find the inconsistency to be troubling petitioner did not argue and we do not conclude that his injury was an occupational injury as is required to exclude the settlement received from gross_income under sec_104 sec_1_104-1 income_tax regs we conclude that the settlement payment is not excludable from gross_income under sec_104 we now consider whether the settlement payment is excludable from gross_income under sec_104 as we have already concluded it appears that the lawsuit against chevron was brought under fla stat ann sec which is a workmen’s compensation statute under sec_1_104-1 income_tax regs the term damages received includes an amount received other than workmen’s compensation we conclude that petitioner’s settlement was not for other than workmen’s compensation therefore the settlement is not excludable from gross_income under sec_104 in addition petitioner did not clearly claim and has not proven and the record does not contain sufficient evidence for us to conclude that his injury was the proximate cause of the lawsuit and the settlement see commissioner v schleier supra pincite language in the settlement agreements contemplates that petitioner would hold chevron harmless from medical_expenses and claims for physical injuries we are not convinced that this language indicates that the settlement was paid to compensate petitioner for an injury and that the language contained in the hold harmless agreement or release is anything but standard protective drafting by chevron moreover fla stat ann sec does not specifically address a physical injury and it does not provide for damages to be paid on account of a physical injury which is the aim of sec_104 thus the lawsuit petitioner brought was not - clearly based on a physical injury under sec_104 and the settlement was not received in lieu of the prosecution of a physical tort or a tort type injury accordingly the settlement received is not excludable from gross_income under sec_104 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
